Royce, J.
By the statute which was in force till the autumn -of 1817, a residence in any town for one year, without being warned to depart, confered a legal settlement in such town. The pauper was never warned to depart from the town of Poultney. Therefore, the only question is, whether he resided there for the space of one year, within the meaning of that statute. In all questions relating to the settlement of paupers, the court has pursued a rigid construction of the law, as between contending towns; viewing the rights acquired by one, and the obligations imposed upon another,as the result of positive enactment, and not to be affected by the seeming equity or hardship of particular cases. Hence it was necessary that a residence, for the purpose of gaining a settlement, should be of a character and description fairly answering the intent of the legislature. While the pauper remained at Poult-*439ney in person, his residence was doubtless of that character, for his domicil and family were established there, without any fixed or certain arrangements for a further removal. But at the end of the first six months he left his family and went out of the state, and soon afterwards his wife and children abandoned the house in which he placed them, and went to live in the family of her father. The case does not show that after this the family establishment was preserved, but affords a strong implication that it was discontinued and broken up ; for she who must have governed and conducted it was in the service of others, and occasionally in different places and families. Under such circumstances it cannot be properly said that the husband continued to reside in Poultney. The constituent parts or members of his family were indeed there, but not in that ostensible combination, as a family, which was necessary to represent him in his absence. It is perhaps material also to notice, that the wife and children did not leave the house and go to livo in the family of her father, in consequence of any any arrangement to that effect previously made by the husband ; but his control over, and provision for, them seems to have wholly ceased upon that event. Had they been taken in the same manner to the house of ■ some friend in another town, it would scarcely be pretended that the residence of the husband followed them ; and yet the question in such a case would rest on the same principle as in the present.
Under the English statute of 13th and 14th Ch. II, by which a settlement is acquired by a residence of 40 days upon a tenement of £10, annual value, the construction has been so strict as to require the personal residence of the party for that time, without attributing any importance to the fact that his wife and family may have resided upon the tenement, during his occasional or necessary absence. This doctrine was strongly illustrated by The King vs. Inhab. of St. George, &c., (7 T. R. 466,) and The King vs. Inhabitants of St. Mary Lambeth, (8 T. R., 240.) But admitting that, in reference to the more protracted terms of residence required in this country to confer a settlement,this extreme strictness ought to be relaxed,(4 Mass. 312-7 Id., 363,) and that the case of Burlington vs. Calais, (1 Vt. Rep., 385,) was correctly decided ; yet between the last case mentioned and the present, there are distinctions, as obvious at least, as many others, upon which decisions in this branch of the law have frequently turned. It is there stated among other grounds of the judgement rendered, that the pauper several times visited his family at Calais, that he intended living there unless he found aplace that suited him elsewhere, that he found no such place *440till 1801, and that during the whole time of his absence he made no rest at nny place with a view of settling there ; by which last fact, the case was distinguished from that of Cambridge vs. Charleston, 13 Mass,, 501. The present case is evidently different in most or all of these particulars. And a distinction of more decisive importance arises from the fact already mentioned, that in this case the family establishment of the pauper was broken up, so that his domicil in Poullncy was no longer to be seen. On the whole, we are satisfied that the judgement of the county court must be affirmed.
Judgement affirmed,